Ness, Justice:
Respondent J. Wilton Graves was convicted of driving under the influence of intoxicants. He appealed his conviction to the circuit court on the ground that cumulative references to his status as a legislator made a fair trial impossible. The circuit court set aside the conviction, and the City of Cayce appeals. We affirm.
After respondent was arrested, a state highway patrolman was summoned to drive respondent to his home.
In closing argument, the prosecutor stated to the jury:
*55.. Talk about special treatment. You get locked up tomorrow night and put in jail and see if the highway-patrol will provide you taxi service home... Was he ever locked up? Was he ever put in a cell? Absolutely not. Special treatment.”
Respondent’s objection to this argument and prior objections to related testimony were overruled.
Respondent contends the prosecutor was improperly allowed to prejudice the jury by suggesting that because respondent was a legislator, he was accorded special privileges which members of the jury would not have received had they been in respondent’s predicament.
We have repeatedly held that while a prosecutor should prosecute vigorously, his arguments must be carefully tailored to avoid appealing to a juror’s personal bias or arousing his passion or prejudice. State v. Sloan, S. C., 298 S. E. (2d) 92 (1982); State v. Linder, 276 S. C. 304, 278 S. E. (2d) 335 (1981).
We hold that the city recorder erred in admitting evidence of the highway patrol’s treatment of respondent. The evidence and argument were potentially prejudicial and wholly irrelevant to whether respondent was driving under the influence. Clearly, the prosecutor was attempting to inflame the jury.
We affirm the circuit court’s order remanding the case for a new trial. Appellant also raised an issue relating to the admission of a breathalyzer test. Because the issue may arise again on trial, we address it to provide guidance to the trial court.
The circuit court properly dismissed respondent’s technical exception to breathalyzer evidence. Specifically, respondent contended that unauthorized equipment was used to establish his blood alcohol content as .19%, considerably above the figure of .10% which supports a statutory presumption of intoxication. Section 56-5-2930, 1976 Code of Laws, as amended. Breathalyzer equipment must be approved for use by the South Carolina Law Enforcement Division (SLED) under Section 56-5-2950(a), 1976 Code of Laws, as amended, and Rule 73-2, Rules and Regulations of SLED. Pursuant to these requirements, SLED approved various models of breath testing devices manufactured by Stephenson Corporation, Red Bank, New Jersey. The Breathalyzer employed in this case was manufactured by Smith and Wesson, but the testi*56mony reveals that Stephenson Corporation was acquired by Smith and Wesson in 1971. Thus the machine was the same machine previously approved; it simply bore a different name. To have suppressed the probative evidence of the breathalyzer test on the basis advanced by respondent would have been technical in the extreme. The City Recorder ruled properly and was correctly sustained by the circuit court.
Affirmed.
Littlejohn, Gregory and Harwell, JJ., concur.
Lewis, C. J., dissents and concurs.